In a proceeding inter alia to transfer and remove an action from the Civil Court of the City of New York to the Supreme Court, plaintiff appeals from an order of the Supreme Court, Kings County, entered October 21, 1974, which denied the application unless plaintiff submits to a medical examination by a court-appointed doctor and at plaintiff’s expense. Order affirmed, with $20 costs and disbursements. Special Term properly exercised its discretion in denying plaintiff’s motion on the aforestated condition. Rabin, Acting P. J., Latham, Cohalan, Margett and Christ, JJ., concur.